Citation Nr: 1628741	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  11-29 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a sleep disorder, to include sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	John Berry, Esquire


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served in the United States Marine Corps from October 1965 to October 1967, to include service in Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moins, Iowa.  In that decision, the RO denied the Veteran's service connection claim for a sleep disorder.  The Veteran disagreed with that decision and perfected this appeal.

By way of history, in September 2014, the Board denied the Veteran's service connection claim for a sleep disorder.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  Upon review, the Court vacated the Board decision and remanded the matter to the Board.  See Memorandum Decision dated November 25, 2015.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for a sleep disorder, as directly related to service, or in the alternative, as secondary to service-connected PTSD.  He has asserted that he snores loudly, his sleep is not restful, and he sometimes wakes up gasping for air.  He has also asserted that his sleep disorder may be sleep apnea, but that he has never been treated for this condition.  See Veteran Statement dated December 2007.

The record demonstrates that the Veteran does have some complaints of sleep disturbances.  See VA Examinations dated September 2010 and February 2015.  However, no diagnosis was provided and an examination related to the Veteran's claimed sleep disorder has not been obtained.  As such, remand is necessary to address the nature and etiology of the Veteran's claimed sleep disability, if any.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The VA examiner's medical opinion should address both theories of entitlement - direct and secondary service connection.  

Accordingly, the case is REMANDED for the following action:


1.  Contact the Veteran and his representative and, with their assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers referable to the treatment of the Veteran's claimed sleep disorder.  If VA attempts to obtain any outstanding records identified by the Veteran and such records are determined to be unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  

2.  After records development is completed, schedule the Veteran for a VA examination to determine the nature and etiology of his sleep disorder, if any.  The examination should include any diagnostic testing or evaluation deemed necessary.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the actual claims file, should be made available to the examiner for review.

The examiner should identify all current sleep disorders present to account for the Veteran's complaints, including consideration of sleep apnea.  For any diagnosed sleep disorder found, the examiner should then state (a) whether it is at least as likely as not (i.e. 50 percent or more probable) that such disorder(s), if any, (i) first manifested in service, (ii) is due to an event in service, (iii) was caused by service-connected PTSD OR (iv) was aggravated beyond the normal progress of the disorder by service-connected PTSD. 

The examiner should give a clear rationale for all opinions and discuss the facts and medical principles involved.

3.  When the development requested has been completed, the case should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

